internal_revenue_service number release date index number 2056a ------------------------------------------------------------ -------------------- ---------------------------------- ----------------------------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number ---------- refer reply to cc psi plr-147156-05 date date --------------------- ----------------------- ----------------------- --------------------- ----------------------- ------------------------------------------------------------------------ ---------------------------------------------------------------------------------- legend decedent ------------------------ spouse g date date date dear ------------------- under sec_301_9100-1 of the procedure and administration regulations to file the notice and certification required under sec_20_2056a-10 of the estate_tax regulations that spouse has become a united_states citizen this letter responds to your request date survived by spouse at the time of decedent’s death spouse was not a united_states citizen on date spouse irrevocably assigned_property passing_to_spouse from decedent’s estate to a qualified_domestic_trust qdot that spouse established pursuant to sec_2056 of the internal_revenue_code the current trustee of qdot is g a united_states citizen we received your letter dated date requesting an extension of time according to the facts submitted and representations made decedent died on plr-147156-05 on date spouse became a united_states citizen g inadvertently failed to file the required notice and certification that spouse had become a united_states on form 706-qdt u s estate_tax returns for qualified domestic trusts on or before april 15th of the calendar_year following the year in which the spouse becomes a united_states citizen the date of decedent’s death until the time that spouse became a united_states citizen it is also represented that no taxable_distributions within the meaning of sec_2056a have been made from the qdot before the spouse became a citizen_of_the_united_states administration regulations to file a final form_706 form 706-qdt notifying and certifying to the service that spouse has become a united_states citizen as required by 2056a10 a and it is represented that spouse has continuously resided in the united_states from g requests an extension of time pursuant to sec_301_9100-3 of the procedure and sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by ' the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that except as provided in paragraph if the surviving_spouse is not a citizen_of_the_united_states no deduction shall be allowed under sec_2056 paragraph provides that paragraph shall not apply to any property passing to the surviving_spouse in a qualified_domestic_trust qdot under ' 2056a in order for a_trust to be a qdot the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or domestic_corporation and that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the tax imposed by sec_2056a on the distribution the trust must meet the requirements of treasury regulations that are prescribed to ensure collection of any federal estate_tax imposed either with respect to the trust property in the case of any distributions of trust principal during the life of the surviving_spouse other than distributions on account of hardship or upon the property remaining in the trust at the time of the surviving spouse's death and plr-147156-05 the executor must make an election that applies to the trust on the federal estate_tax_return to qualify the property for the federal estate_tax_marital_deduction sec_2056a provides that an estate_tax is imposed on - a any distribution before the date of death of the surviving_spouse from a qualified_domestic_trust and b the value of the property remaining in a qualified_domestic_trust on the date of the death of the surviving_spouse sec_2056a provides that if the surviving_spouse of the decedent becomes a citizen_of_the_united_states and if such spouse was a resident_of_the_united_states at all times after the date of the death of the decedent and before such spouse became a citizen_of_the_united_states ' 2056a b a shall not apply to any distributions after such spouse became a citizen and ' 2056a b b shall not apply sec_20_2056a-10 and provide in part that a qdot is no longer subject_to the ' 2056a tax if the surviving_spouse becomes a citizen_of_the_united_states and the spouse was a resident_of_the_united_states at all times after the death of the decedent and before becoming a united_states citizen and the u s trustee of the qdot notifies the internal_revenue_service and certifies in writing that the surviving_spouse has become a united_states citizen notice is to be made by filing a final form 706-qdt on or before april 15th of the calendar_year following the year that the surviving_spouse becomes a citizen unless an extension of time of up to months for filing is granted under ' under ' c of the procedure and administration regulations the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with ' 2056a-10 a the time for filing the required notice with the internal_revenue_service is not expressly prescribed by statute accordingly g the u s trustee may seek an extension of time to file the required notice and certification with the internal_revenue_service that spouse has become a united_states citizen plr-147156-05 requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that except as specifically ruled herein we express or imply no opinion on the federal the requirements of sec_301_9100-3 have been satisfied therefore g is granted an extension of time of days from the date of this letter to file with the internal_revenue_service the required notice and certification that spouse has become a citizen_of_the_united_states the required notice and certification should be made on a supplemental final form 706-qdt the supplemental form_706 should be filed with the internal_revenue_service center philadelphia pa a copy of this letter should be attached to the supplemental form 706-qdt a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code provides that if may not be used or cited as precedent enclosures copy of this letter copy of this letter sec_6110 purposes this ruling is directed only to the taxpayer requesting it sec_6110 heather c maloy associate chief_counsel passthroughs special industries sincerely
